Memorandum Opinion. The application for leave to appeal filed on behalf of defendant-appellant is considered, and the same is hereby granted as to issue I in the brief in support of appellant’s application for leave to appeal concerning the apportioning of liability among successive insurers. As to all other issues, the application for leave to appeal is hereby denied, because the appellant has failed to persuade the Court that the questions presented should be reviewed by this Court.
The motion to consolidate is considered, and the same is hereby denied as moot.
We grant as to issue I to consider the following statement of this Court:
"Although our legislature has provided for apportionment of liability among successive employers in certain cases (MCLA § 418.435 [Stat Ann 1970 Cum Supp § 17.237(435)]), no similar provision has been made for apportioning liability among successive insurers of the same employer. It is for the legislature, and not this Court, to provide for such an apportionment if it is deemed appropriate.” Sosnowski v Dandy Hamburger, 384 Mich 221, 226, fn 3; 180 NW2d 761 (1970).
On such further consideration, we again conclude that we cannot construe this legislation as providing for apportionment among successive workmen’s compensation insurance carriers. It is *366for the Legislature and not this Court to provide for such apportionment if deemed appropriate.
Pursuant to GCR 1963, 865.1(7), the Court of Appeals is hereby affirmed.
T. G. Kavanagh, C. J., and Williams, Levin, Coleman, Fitzgerald, and Lindemer, JJ., concurred.